Citation Nr: 1144779	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bladder cancer, to include as due to exposure to Agent Orange, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for arthritis of the right arm.

4.  Entitlement to service connection for rash of the left arm and hand, to include as due to herbicide exposure in service. 

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969, and from September 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran was scheduled to appear at a Travel Board hearing in February 2009.  He was provided notice of the date and time of the hearing, but failed to appear for the hearing and did not request that it be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2011). 

The issue of entitlement to service connection for psychiatric disability, including PTSD, is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for bladder cancer; the Veteran did not appeal.

2.  Evidence received since the June 2003 decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for bladder cancer.  

3.  The Veteran served in the Republic of Vietnam during a period in which exposure to herbicides is presumptive. 

4.  No skin disability has been present during the pendency of this claim.

5.  No arthritis of the right arm has been present during the pendency of this claim.

6.  A chronic low back disability was not present until more than one year following the Veteran's discharge from service, and his current low back disability is not etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for bladder cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  A rash of the left arm and hand was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  Arthritis of the right arm was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  A back disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that the Veteran was provided all required notice in letters mailed in June 2007 and July 2007, prior to issuance of the October 2007 rating decision on appeal. 

The Board also notes the Veteran has been afforded appropriate assistance in response to his claims.  Medical records have been received from those VA and private medical providers identified by the Veteran as having relevant records. Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence, to include medical records. 

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his back disorder, right arm arthritis, and rash of the left arm and hand claims, but has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claims.  In this regard the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case, there is competent evidence of the post-service presence of a back disorder, but there is no competent evidence of the disease in service, no competent evidence of an event or injury resulting in a current back disorder, and no indication that the disability may be associated with the Veteran's active service.  Further, there is no competent evidence reflecting the post-service presence of arthritis in the right arm or a rash of the left arm and hand.  As he has not presented a prima facie case for service connection for a back disorder, arthritis of the right arm, or rash of the left arm and hand, a remand for an examination or opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). 

Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board will address the merits of the claims. 

Claim to Reopen

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO originally denied service connection for bladder cancer in a June 2003 rating decision.  The Veteran was notified of the denial by a letter dated that same month.  The Veteran did not appeal the denial, and thus, it became final.  

The basis for the denial of service connection for bladder cancer in June 2003 was that there was no clinical nexus between the Veteran's post-service treatment for bladder cancer and his in-service treatment for blood in his urine.  

Evidence of record at the time of the June 2003 rating decision was as follows:  (1) Service treatment records (STRs) reflecting one treatment for hematuria that was assessed as non-specific urethritis, (2) VA outpatient treatment records showing a history of bladder cancer developing many years after service, and (3) Private treatment records dated from 1970-1976 showing urological problems including hematuria and sperm granuloma.  The evidence of record did not include any clinical opinions linking any history of bladder cancer to the Veteran's active military service.  

Evidence received since the June 2003 rating decision consists of the following:  (1) VA outpatient treatment records mostly showing complaints related to the Veteran's back problems, (2) Social Security Administration records showing entitlement to Social Security Disability benefits for a disorder of the back and bladder cancer, (3) Private treatment records dated from 2004 to 2006 regarding follow-up bladder cancer treatment and current hypercalcemia.  The evidence added to the record does not include any competent evidence that the claimed bladder cancer was present in service or until many years thereafter or suggesting that the cancer is etiologically related to the Veteran's military service.  

On review of the evidence above, the Board finds that the evidence received since June 2003 is not material to the claim.  Nothing in the evidence added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran's bladder cancer is attributable to an event, injury, or disease during service.  The evidence relates exclusively to current symptoms and does not show or imply any relationship between those symptoms and active service.  Basically, the evidence added to the record is merely cumulative of the evidence of record at the time of the June 2003 rating decision.

The Board has considered the case in light of Shade, 24 Vet App 110.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since June 2003 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for bladder cancer has not been received.

Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis: Service connection for arthritis of the right arm and rash of the left arm and hand

The Veteran served in Vietnam from July 1968 to August 1969.  His exposure to herbicides is accordingly presumed.  38 C.F.R. § 3.307(a)(6)(iii).  As will be described below, the Veteran is not shown to have any current skin disability, such as chloracne, and thus, the Board finds it unnecessary to further discuss presumptive of service connection for certain disorders based upon exposure to herbicides.  

In this case, the STRs are silent in regard to any right arm arthritis or skin disability of the left arm and hand.  Post-service treatment records are also silent as to any complaints of or diagnosis related to a skin disability or right arm problems.  There are no current diagnoses related to any right arm or skin disability, and absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  

In sum, the medical evidence fails to show that at any time during the pendency of this claim the Veteran has had arthritis of the right arm or a  rash of the left arm and hand. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA in which he alleges he has a right arm and skin disability. 

The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, it is the Veteran's contention that he fractured his right arm in service and that arthritis of his right elbow is related to the in-service fracture.  The STRs show that his left wrist was X-rayed because of a possible fracture but no fracture was found.  They do not show that he sustained any injury of his right arm or elbow and do show that his right arm was found to be normal on the discharge examination.  As a layperson, the Veteran is not competent to attribute his current symptoms to arthritis or to attribute the arthritis to the alleged service injury.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, while the Veteran is competent to state that he has a rash on his left arm and hand, he has not done so.  Instead, he has stated that his claimed disabilities are documented in his service treatment records and his VA records.  No rash is documented in the service treatment records or the VA records.  

Accordingly, service connection is not warranted for these claimed disabilities.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims. 

Analysis: Service connection for a back disability

The Veteran contends that he has degenerative disc disease of the lumbar spine related to his active military service.  

The Veteran's STRs are silent as to any treatment for a back injury or back disability.  Private, post-service treatment records first show complaints of back problems and a one-level diskectomy in late-1999-many years following separation from service.  In a November 1999 private treatment record, the Veteran reported no history of back pain prior to June 1999, and was diagnosed as having moderate degenerative disc disease at L5-S1.  Following the surgery, the Veteran was treated by a private physician regarding his diskectomy recovery.  At no time did the Veteran report any in-service injury or incident related to his back.  

A review of VA outpatient treatment records shows primary care treatment, but no specific assessments related to the Veteran's back disability.  Neither the Veteran's VA outpatient treatment records, nor his private treatment records show that his current back disability is related to his active military service.  

The Board notes that there is no competent evidence of record substantiating the Veteran's claim that is back disability was caused or chronically worsened by his active military service.  Further, there is no indication that degenerative changes became manifest to any degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted. 

The Board has considered all the favorable lay evidence of record, including medical evidence and lay evidence in the form of the Veteran's correspondence to VA and his statements to various medical providers.  Caluza, 7 Vet. App. 498.  However, since the Veteran is a layperson without medical training, his opinions concerning these matters requiring medical expertise are of no probative value.  See Espiritu, 2 Vet. App. 492.

In sum, the Veteran did not have a back disability in active service or until over 25 years following his separation from active service, and there is no competent evidence of record linking the Veteran's current back disability to his military service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a back disability is not warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence has not been received, reopening of the claim for service connection for bladder cancer is denied.

Service connection for a right arm disability is denied.

Service connection for a rash of the left arm and hand is denied.

Service connection for a back disability is denied.


REMAND

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The Veteran has not been advised of the new regulation.  To avoid prejudice to him, he must be advised of the new regulation, and provided an opportunity to respond, before the claim is readjudicated under that regulation. 

The Veteran has asserted that while stationed in the Republic of Vietnam, he witnessed a truck ahead of him exploding due to an explosive thrown inside the truck by a civilian.  He recalled two American casualties and injuries to several people around the truck.  He stated that he fired his weapon at a young female civilian, who was seen running away from the scene, killing her.  The Veteran stated that he believed she was not the person responsible for the explosion.  He also recalled witnessing dead U.S. service members and helping place them in body bags.  He stated these incidents happened between July 1968 and November 1968.  The Veteran's service personnel records reflect that he was a member of the First Field Force Artillery Unit, and he was specifically in the 3rd Battalion of the 6th Artillery.  His DD Form 214 confirms that his military occupational specialty (MOS) was radio mechanic.  In October 2007, the RO determined that the information was insufficient to forward to the U.S. Joint Services Records Research Center (JSRRC) for corroboration.

The Veteran has not undergone treatment for any psychiatric disability, and does not currently carry a diagnosis of PTSD.  He has reported symptoms indicative of a possible psychiatric disorder.  He stated that he wakes in the middle of the night and yells.  He starts crying for no apparent reason, but also because of memories related to service.  

After careful consideration, the Board finds that the Veteran's claim should be remanded for further development regarding the claimed stressors.  Additionally, the Board notes that the record reflects that the Veteran has not been afforded a VA examination in response to his claim for service connection for psychiatric disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should inform the Veteran of the new criteria for PTSD stressors as articulated in 38 C.F.R. § 3.304(f) (2011).  He should also be provided all notice required in response to the claim for service connection for psychiatric disability other than PTSD.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  The RO or the AMC should undertake necessary action to attempt to verify the occurrence of the Veteran's alleged in-service stressor of having witnessed an explosion of a truck that was part of his convoy during his service in Vietnam from July 1968 to November 1968.  Copies of the Veteran's DD Form 214, service personnel records, and all stressor statements submitted, should be sent to the JSRRC.  JSRRC should be requested to make an attempt to verify events related to the Veteran's claimed stressor.  If unable to provide such information, they should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly.

If any source requires a specific time period in order to search unit records, the RO should designate the time period from July 1968 to November 1968 (further broken down into smaller time increments, as necessary).  Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claim folder.

4.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action during active service or any other claimed service-related stressor that has been specifically verified by the originating agency, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or any verified in-service stressor.  

If the Veteran is diagnosed with any acquired psychiatric disorder other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not  (i.e., at least 50 percent probable) that such disorder became manifest during service or is otherwise etiologically related to service.  For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

The rationale for all opinions expressed must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


